

116 HRES 1111 IH: Supporting the people of Belarus and their democratic aspirations and condemning the election rigging and subsequent violent crackdowns on peaceful protestors by the Government of the Republic of Belarus.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1111IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Keating (for himself, Mr. Kinzinger, Ms. Kaptur, Mr. Fitzpatrick, Mr. Langevin, Mr. Ted Lieu of California, Mr. Raskin, Mrs. Wagner, Mr. Meeks, Mr. Cohen, Mr. Trone, Mr. Costa, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the people of Belarus and their democratic aspirations and condemning the election rigging and subsequent violent crackdowns on peaceful protestors by the Government of the Republic of Belarus.Whereas the Republic of Belarus held a presidential election on August 9, 2020, that was widely considered to be neither free nor fair;Whereas official election results released by Belarusian government officials and the unofficial exit polls conducted by domestic observers and members of civil society presented substantially divergent data;Whereas in the months leading up to the election, Belarusian authorities had arbitrarily detained over 1,300 people, including activists and journalists participating in peaceful protests;Whereas within the first 5 days of the protests following the August 9th election, nearly 7,000 peaceful protestors and journalists had been detained in Belarus;Whereas, as of September 1, 2020, the United Nations Office of the High Commissioner for Human Rights had received 450 documented cases of torture and ill-treatment by detainees;Whereas these peaceful demonstrations were met with violence from security services that employed barricades, stun grenades, tear gas, rubber bullets, and, at times, live ammunition;Whereas Amnesty International and local human rights groups said they have collected horrifying testimonies from protesters in Belarus who describe being tortured or subjected to other ill-treatment in detention centers, including being stripped naked, beaten, and threatened with rape;Whereas, as of August 25, 2020, dozens of protestors remained missing and at least 4 Belarusians had been killed in violence related to the demonstrations;Whereas Belarusians continue to share real-time videos and other content documenting the brutal crackdown on peaceful demonstrations through social media;Whereas, on August 30, 2020, the Government of Belarus revoked the accreditation of 19 international journalists and deported 2 others;Whereas in the days and weeks that followed, a grassroots movement of Belarusians has demonstrated against the official electoral results and demanded new elections;Whereas demonstrators have included people from all parts of Belarusian society, including men, women, and children, students and workers, the young and the old, and police officers who quit their service in the wake of the protests;Whereas women have played a critical role in the protest movement in Belarus as demonstrators rallied behind 3 key female opposition leaders and women have gathered and marched together across the country;Whereas across the Republic of Belarus, workers from state-owned companies and factories have gone on strike in solidarity with the demonstrators;Whereas, on August 23, 2020, it is estimated that nearly 200,000 protestors gathered in Minsk, making it the largest protest in Belarusian history;Whereas the constitution of Belarus provides that the people of Belarus recognize themselves as a full-fledged subject of the international community and believe in their inalienable right to self-determination; andWhereas daily peaceful protests continue across the country as demonstrators can be heard chanting the lyrics of the demonstrators’ unofficial campaign song: Our hearts are longing for changes; Our eyes are longing for changes; It’s in our laugh and in our tears; And it’s pulsing through our veins; Changes, we are longing for changes.: Now, therefore, be itThat the House of Representatives—(1)finds that the August 9, 2020, presidential election in Belarus was neither free nor fair and, therefore, does not recognize the government-announced results;(2)affirms that the people of Belarus have the right to determine the future of Belarus without intervention from outside actors;(3)condemns the human rights violations committed by Belarusian authorities, including against peaceful demonstrators, activists, opposition leaders, medical personnel, and journalists;(4)calls for the Government of Belarus to immediately release all those detained in connection with the demonstrations or others unlawfully detained for reporting on or protesting abuses by the Belarusian government and halt any further acts of violence against civilians, including peaceful demonstrators, activists, opposition leaders, medical personnel, and journalists;(5)calls for the protection of civil society actors and members of the opposition against arbitrary arrest and violence while conducting peaceful discussion relating to political transitions;(6)recognizes the sacrifices and bravery of the Belarusian people and the incredible organization by Belarusian women to peacefully demand a free and fair democratic process while enduring the state-sponsored violence that followed the August 9, 2020, election;(7)calls on the Government of Belarus to engage in an open and constructive dialogue with the people of Belarus and individuals representing their interests;(8)calls for targeted sanctions against Be­la­ru­sian authorities who committed human rights violations and authorities from the electoral commission who engaged in activities that resulted in the falsification of the August 9, 2020, election results;(9)urges United States sanctions and other efforts in continued close coordination with the European Union and European Union member states to respond to the ongoing events in Belarus;(10)calls for an international investigation into the human rights abuses committed during and after the August 9, 2020, presidential election;(11)continues to support the aspirations of the people of Belarus for democracy, human rights, and the rule of law and reaffirms that the fulfillment of such aspirations is the only way to ensure the continued strength of Belarusian sovereignty and territorial integrity;(12)affirms that the people of Belarus must be provided the self-determination to choose their own leaders through a truly free and fair election under independent observation; and(13)emphasizes that only a peaceful and democratic process will provide sustainable solutions for the people of Belarus.